The petition of Alpheus Ingraham and six others, against the election of Erastns T, Smith, the member returned from South Hadley, alleged that the selectmen had neglected to count seven votes which should have been counted. It was presented and referred to the committee on elections on the 9th of March.3 On the 21st of the same month, the committee reported,4 that the petitioners had been duly notified to present evidence in support of their case, but no communication whatever had been received from them. In the absence of any statement from the petitioners, the committee conjectured, that the imputed error of the town officers had arisen from the fact, that the seven votes in question, which bore the names of the respective candidates for the office of representative in congress from the district of which South Hadley formed a part, had been by mistake deposited in the ballot-box appropriated exclusively to the votes for representative in the general court. The committee founded their report, however, simply upon the fact that the petitioners had not appeared after due notice, and unanimously recommended that they should have leave to withdraw their petition; and this report was read and agreed to,5 on the first day of March ensuing.

 Same, 216.


 Same, 316.


 Same, 376.